DETAILED ACTION
Status of Claims: Claims 18-34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-10 of U.S. Patent No. 11,019,646. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 5, 8-10 of U.S. Patent No. 11,019,646 contain(s) every element of claims 18-21 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).” Claims 18-21 are generic to the species of invention covered by claims 1, 5, 8-10 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 18-21 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (US 20190306879 A1).
Regarding claim 18, Seo et al. disclose a communications apparatus, comprising: a memory for storing instructions; one or more processors, coupled to the memory, wherein the instructions, when executed by the one or more processors, cause the communications apparatus to: send, in a grant-free mode to a network device, first data by using a grant-free resource (paragraph [0013]; transmission of uplink data according to contention based transmission scheme (grant free)) (paragraph [0077]; the contention based UL transmission may also mean that the UE performs UL transmission without UL grant); receive an instruction from the network device, and when the instruction is received in a resource that is a preset instruction resource, determine that the instruction indicates the communications apparatus to switch from the grant-free mode to a grant mode (paragraph [0100]; network may indicate to UE switching to contention free UL transmission (grant based UL transmission) through a broadcast signal (e.g., MIB/SIB) or higher layer signaling. Such switching of UL transmission scheme may be indicated to UEs within coverage, or may be indicated UE-individually or in UE-group) (paragraph [0114]; the network may broadcast information on the correlation between the respective resources within coverage or transmitted UE-specific signaling or UE group-specific signaling) (paragraphs [0014] [0055] [0095]; the UE may request the base station of switching to the contention free based transmission scheme by transmitting a scheduling request signal. The PUCCH (resource) can be used for transmitting control information such as SR (Scheduling Request) (paragraph). Each UE may previously be allocated SR resources through UE (or UE group)-dedicated signaling) (paragraph [0094]; the UE may switch to grant based UL transmission (contention free) if UE fails to receive ACK for contention based UL transmission (grant free)); and send, in the grant mode after receiving the instruction, second data by using a grant resource to the network device (paragraph [0012]; the UE may retransmit the uplink data based on the uplink grant in accordance with the contention free based transmission scheme).
Regarding claim 19, Seo et al. further suggest wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to initiate, after receiving the instruction, any one or more of following operations: a random access request, a service request, and a scheduling request (paragraph [0095]; the UE which has fulfilled the above condition may allow the network to perform scheduling of UL transmission using orthogonal resources or semi-orthogonal resources by transmitting a scheduling request).  
Regarding claim 20, Seo et al. further suggest wherein the instructions, when executed by the one or more, cause the communications apparatus further to: after receiving the instruction, initiate a random access request to the network device; and receive a random access response fed back by the network device (paragraph [0040]; random access procedure may be performed such as a transmission of an additional physical random access channel and a channel reception of a physical downlink control channel and a corresponding physical downlink shared channel) (paragraph [0102]; contents transmitted to an uplink may be classified into random access related PRACH).  
Regarding claim 21, Seo et al. further suggest wherein the instructions, when executed by the one or more, cause the communications apparatus further to: after receiving the instruction, HW 85o67221USo6Page 2 of 6send a service request or a scheduling request to the network device requesting for the grant resource from the network device (paragraph [0013-0014]; scheduling request may be transmitted based on the contention based transmission scheme for switching to contention free based transmission scheme (grant based)); receive an identifier of the grant resource allocated to the communications apparatus by the network device; and send the second data on the grant resource (paragraph [0018]; base station may transmit a UE-specific NACK signal which may include an uplink grant for retransmission of the uplink data, and the base station may receive the uplink data retransmitted by the contention free based transmission scheme based on the uplink grant) (paragraph [0107]; UL grant is allocated UL resources) (paragraph [0144]; UE-specific (UE identifier specific) NACK (negative ACK) signal may include UL grant).  
Regarding claim 22, Seo et al. further suggest wherein the second data is same or different from the first data (paragraph [0097]).  
Regarding claim 23, Seo et al. further suggest wherein the communications apparatus is a chip (fig. 9).  
Regarding claim 24, Seo et al. disclose a method comprising: receiving, by a network device in a grant-free mode, first data from a terminal by using a grant-free resource (paragraph [0013]; transmission of uplink data according to contention based transmission scheme (grant free)) (paragraph [0077]; the contention based UL transmission may also mean that the UE performs UL transmission without UL grant); sending, by the network device, an instruction after receiving the first data, wherein the instruction is sent in a preset instruction resource to indicate the terminal to switch from the grant-free mode to a grant mode (paragraph [0100]; network may indicate to UE switching to contention free UL transmission (grant based UL transmission) through a broadcast signal (e.g., MIB/SIB) or higher layer signaling. Such switching of UL transmission scheme may be indicated to UEs within coverage, or may be indicated UE-individually or in UE-group) (paragraph [0114]; the network may broadcast information on the correlation between the respective resources within coverage or transmitted UE-specific signaling or UE group-specific signaling) (paragraphs [0014] [0055] [0095]; the UE may request the base station of switching to the contention free based transmission scheme by transmitting a scheduling request signal. The PUCCH (resource) can be used for transmitting control information such as SR (Scheduling Request) (paragraph). Each UE may previously be allocated SR resources through UE (or UE group)-dedicated signaling) (paragraph [0094]; the UE may switch to grant based UL transmission (contention free) if UE fails to receive ACK for contention based UL transmission (grant free)); and receiving, by the network device in the grant mode after sending the instruction, second data from the terminal by using a grant resource that is granted to the terminal (paragraph [0012]; the UE may retransmit the uplink data based on the uplink grant in accordance with the contention free based transmission scheme).  
Regarding claim 25, Seo et al. further suggest receiving, by the network device after sending the instruction, any one or more of a random access request, a service request, and a scheduling request from the terminal (paragraph [0095]; the UE which has fulfilled the above condition may allow the network to perform scheduling of UL transmission using orthogonal resources or semi-orthogonal resources by transmitting a scheduling request).  
Regarding claim 26, Seo et al. further suggest receiving, by the network device after sending the instruction, a random access request from the terminal; and sending a random access response to the terminal (paragraph [0040]; random access procedure may be performed such as a transmission of an additional physical random access channel and a channel reception of a physical downlink control channel and a corresponding physical downlink shared channel) (paragraph [0102]; contents transmitted to an uplink may be classified into random access related PRACH).  
Regarding claim 27, Seo et al. further suggest wherein receiving the second data by using the grant resource comprises: receiving, by the network device from the terminal, a service request or a scheduling request requesting for the grant resource (paragraph [0013-0014]; scheduling request may be transmitted based on the contention based transmission scheme for switching to contention free based transmission scheme (grant based)); sending, by the network device, an identifier of the grant resource allocated to the terminal; and receiving, by the network device, the second data on the grant resource (paragraph [0018]; base station may transmit a UE-specific NACK signal which may include an uplink grant for retransmission of the uplink data, and the base station may receive the uplink data retransmitted by the contention free based transmission scheme based on the uplink grant) (paragraph [0107]; UL grant is allocated UL resources) (paragraph [0144]; UE-specific (UE identifier specific) NACK (negative ACK) signal may include UL grant).  
Regarding claim 28, Seo et al. further suggest wherein the second data is same or different from the first data (paragraph [0097]).  
Regarding claim 29, Seo et al. disclose a communications apparatus, comprising: a memory for storing instructions; one or more processors, coupled to the memory, wherein the instructions, when executed by the one or more processors, cause the communications apparatus to: receive, in a grant-free mode, first data from a terminal by using a grant-free resource (paragraph [0013]; transmission of uplink data according to contention based transmission scheme (grant free)) (paragraph [0077]; the contention based UL transmission may also mean that the UE performs UL transmission without UL grant); send an instruction after receiving the first data, wherein the instruction is sent in a preset instruction resource to indicate the terminal to switch from the grant-free mode to a grant mode (paragraph [0100]; network may indicate to UE switching to contention free UL transmission (grant based UL transmission) through a broadcast signal (e.g., MIB/SIB) or higher layer signaling. Such switching of UL transmission scheme may be indicated to UEs within coverage, or may be indicated UE-individually or in UE-group) (paragraph [0114]; the network may broadcast information on the correlation between the respective resources within coverage or transmitted UE-specific signaling or UE group-specific signaling) (paragraphs [0014] [0055] [0095]; the UE may request the base station of switching to the contention free based transmission scheme by transmitting a scheduling request signal. The PUCCH (resource) can be used for transmitting control information such as SR (Scheduling Request) (paragraph). Each UE may previously be allocated SR resources through UE (or UE group)-dedicated signaling) (paragraph [0094]; the UE may switch to grant based UL transmission (contention free) if UE fails to receive ACK for contention based UL transmission (grant free)); and receive, in the grant mode after sending the instruction, second data by using a grant resource that is granted to the terminal (paragraph [0012]; the UE may retransmit the uplink data based on the uplink grant in accordance with the contention free based transmission scheme).  
Regarding claim 30, Seo et al. further suggest wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to receive, after sending the instruction, any one or more of following operations: a random access request, a service request, and a scheduling request (paragraph [0095]; the UE which has fulfilled the above condition may allow the network to perform scheduling of UL transmission using orthogonal resources or semi-orthogonal resources by transmitting a scheduling request).  
Regarding claim 31, Seo et al. further suggest wherein the instructions, when executed by the one or more processors, cause the communications apparatus to, after HW 85o67221USo6Page 4 of 6sending the instruction, receive a random access request from the terminal, and send a random access response to the terminal (paragraph [0040]; random access procedure may be performed such as a transmission of an additional physical random access channel and a channel reception of a physical downlink control channel and a corresponding physical downlink shared channel) (paragraph [0102]; contents transmitted to an uplink may be classified into random access related PRACH).  
Regarding claim 32, Seo et al. further suggest wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to: after sending the instruction, receive a service request or a scheduling request from the terminal requesting for the grant resource (paragraph [0013-0014]; scheduling request may be transmitted based on the contention based transmission scheme for switching to contention free based transmission scheme (grant based)); send an identifier of the grant resource allocated to the terminal; and receive the second data on the grant resource (paragraph [0018]; base station may transmit a UE-specific NACK signal which may include an uplink grant for retransmission of the uplink data, and the base station may receive the uplink data retransmitted by the contention free based transmission scheme based on the uplink grant) (paragraph [0107]; UL grant is allocated UL resources) (paragraph [0144]; UE-specific (UE identifier specific) NACK (negative ACK) signal may include UL grant).  
Regarding claim 33, Seo et al. further suggest wherein the second data is same or different from the first data (paragraph [0097]).  
Regarding claim 34, Seo et al. further suggest wherein the communications apparatus is a chip (fig. 9).
Response to Remarks/Arguments
Rejections of claims 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-10 of U.S. Patent No. 11,019,646 have been maintained because a terminal disclaimer has not been filed. 
Applicant's remarks/arguments filed 07/05/2022 regarding the amended claims 18, 24, and 29 have been fully considered but they are not persuasive. On pages 7-8 of the Applicant’s remarks, Applicant submits that Seo does not disclose that the UE determines, when an indication from the network is received by the UE in a resource that is a preset instruction resource, determining that the indication indicates the UE to switch to contention free UL transmission or that Seo does not disclose that the network sends an indication in a preset instruction resource to indicate the UEs to switch to contention free UL transmission. Thus Seo does not disclose the recited features of claims 18, 24, and 29. 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that Seo does not disclose “when the instruction is received in a resource that is a preset instruction resource, determine that the instruction indicates the communications apparatus to switch from the grant-free mode to a grant mode” as recited in claim 18 and “wherein the instruction is sent in a preset instruction resource to indicate the terminal to switch from the grant-free mode to a grant mode” as recited in claim 24. Seo, in paragraph [0100], discloses that the network may indicate, to UEs within coverage, switching to contention free UL transmission (e.g., grant based UL transmission) through a broadcast signal (e.g., MIB/SIB) or higher layer signaling. Such switching of UL transmission scheme may be indicated to UEs within coverage, or may be indicated UE-individually or in UE-group. Seo discloses the network may broadcast information on the correlation between the respective resources within coverage or transmitted UE-specific signaling or UE group-specific signaling (paragraph [0114]). Seo also discloses the UE may request the base station of switching to the contention free based transmission scheme by transmitting a scheduling request signal (paragraph [0014]). The PUCCH (resource) can be used for transmitting control information such as SR (Scheduling Request) (paragraph [0055]). Each UE may previously be allocated SR resources through UE (or UE group)-dedicated signaling (paragraph [0095]). Thus Seo clearly suggests “when the instruction is received in a resource that is a preset instruction resource, determine that the instruction indicates the communications apparatus to switch from the grant-free mode to a grant mode” as recited in claim 18 and “wherein the instruction is sent in a preset instruction resource to indicate the terminal to switch from the grant-free mode to a grant mode” as recited in claims 24 and 29. Therefore Claims 18, 24, and 29 are rejected and are not allowable for at least the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476